Title: From Thomas Jefferson to Castries, 5 November 1785
From: Jefferson, Thomas
To: Castries, Charles Eugène de La Croix, Marquis de



Sir
Paris Nov. 5. 1785.

I have had the honor of receiving your Excellency[’s] letter of October the 28th. inclosing copies of Captain Jones receipts of an hundred and five thousand one hundred and eighty five livres, three sols, six deniers, and seventy five thousand eight hundred and fifty three livres eighteen sols four deniers prize money of the Bon homme Richard and the Pallas, which I shall take the first opportunity of conveying to Congress.
I have the honour to be with sentiments of the highest respect and esteem Your Excellency’s Most obedient and most humble servant,

Th: Jefferson

